Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 8-30-22 is acknowledged.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kock et al. (US 20130203908).
The reference discloses a composition containing a “polyethylene plastomer” as component “d” (abstract) having a MFR 0.5-30 g/10 min (paragraph 145) and density of 0.82-0.92 (paragraphs 22-24) as in applicants component “b”. Note paragraphs 126-127 for component “R-PP2” with up to 5% hexene and/or other alpha olefin and MFR of 2-30 (paragraph 129) as in applicants “a” component. Note paragraph 50 for applicants’ level of cold xylene solubles. Note paragraph 160 where at least one polypropylene has a melting point of above 140 degrees centigrade and thus the composition as a whole would be assumed to have at least on melting point in the range of claim 3. Note paragraph 89 for levels of alpha nucleating agent as in claim 8. Note Table 1 where two different propylene polymers are produced in a loop reactor and where the ratio of hydrogen to propylene increases drastically when going to the second step such as those skilled in the art would understand would result in a higher MFR in the in the second step as in claim 9.While the reference doesn’t particularly point to the specific combination of the claimed features, the claimed features all fall within the various ranges disclosed by the reference and to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results  absent any showing of surprising or unexpected results.

Claim(s) 1, 3, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170145199) as evidenced by Bougie et al. (US 20170183144).
The reference discloses a composition containing a propylene/hexene  ”matrix” in which an EPM rubber is dispersed (abstract; document claim 3). Note paragraph 27 where the matrix “preferably” contains a first propylene polymer and a second one in a ratio of 30/70 to 70/30. Note paragraph 49 for melting points above 135 degrees centigrade as in claim 3. Note paragraph 106 where the first propylene polymer has an MFR of 10-80 g/10 min as in “a” of present claim 1. Note paragraph 29 where the first propylene polymer has a C4-C12 alpha olefin content of 0.5-4% as in “a” of present claim 1 and 7. Note a cold xylene fraction for the composition of 10-40% in “c” of document claim 1 as in the last two lines of present claim 1. Note Table 1 where the melt flow rate of the EPM containing rubber composition  is 19 in “IE1”  and could not reasonably be interpreted by those skilled in the art as having an EPM MFR as lower than 0.5 given that the MFR of the propylene containing polymer reaction mixture at the step just before EPM production is 42 and thus those skilled in the art would assume an MFR for the EPM itself as being not lower than 0.5 as in “b” of claim 1. Note also an amount of ethylene in each of the ethylene propylene rubbers of about 79%. As only HDPE (a homopolymer of ethylene) has a density of above 0.940, those skilled in the art would conclude that the densities of the ethylene propylene copolymer of the reference are below 0.940. Regarding applicants lower limit of densities, those skilled in the art would assume that the EPM of the reference had densities above the required lower limit of claim 1 since applicants density range spans almost the entire range of densities for non HDPE polyethylenes (note Bougie et al. disclosing even ULPDPE has a lower limit of densities of 0.86 at paragraph 51). The primary reference does not disclose any particular melt viscosities or densities. Note paragraph 61 for up to 5% alpha nucleating agent as in claim 8. Note paragraph 35 for less than 3% hexane extractables as in claim 10. While the reference doesn’t particularly point to the specific combination of the claimed features, the claimed features all fall within the various ranges disclosed by the reference and to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170145199), cited and for the reasons set out above as evidenced by Bougie et al. (US 20170183144) in view of Andriolo et al. (US 20130337211).
Note paragraph 120 of the primary reference disclosing bottle formation. The primary reference does not disclose blow molding. Note Andriolo at paragraph 24 disclosing that bottles may be produced by blow molding. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing  to blow mold the composition of the primary reference into bottles as taught by Andiolo  since the primary reference desires to produce bottles and the secondary reference discloses that blow molding can accomplish this goal. absent any showing of surprising or unexpected results.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gahleitner et al. (US 20210309844).
The reference discloses a composition containing a plastomer with density of 0.85-0.890 (paragraph 206) and having an MFR of 10-40 (paragraph 207) as in applicants “b” component. See document claim 5 for a cold xylene soluble of 10-45 as in the last two lines of present claim 1. The composition also contains a heterophasic propylene copolymer “RAHECO” which may contain hexene at a level of 4-15% (paragraph 81-83) and have an MFR of 2-25 g/10 min (paragraph 207). Note document claim 9 for percentages as in present claim 2. Note document claim 6 for melting points of at least 135 degrees centigrade as in present claim 3. Note document claim 4 for melt flow rates as in present claim 4. Note paragraph 83 for ethylene contents as in present claim 5. Note paragraph 113 for levels of nucleating agents as in claim 7. See Table 1 for preparation of the RHECO component in two steps with increasing levels of hydrogen such as those skilled in the art would realize causes increased MFR. as in claim 9. While the reference doesn’t particularly point to the specific combination of the claimed features, the claimed features all fall within the various ranges disclosed by the reference and to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
10-5-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765